DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 states “such that the right and left junctions define a horizontal angle between the wings with respect to said horizontal plane, and a vertical angle between the wings with respect to said vertical plane” at the end of the second bullet point. It is unclear which angles are being discussed and how the junctions interact with said angles. 
Claims 2-16 are rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frediani (US 20060144991) in view of David (US 2193448) and Regev (US 20170240274).

Regarding claim 1, Frediani teaches aircraft comprising
a fuselage having a longitudinal axis extending along a horizontal plane and a vertical axis extending along a vertical plane (#1);
a rhombohedral wing structure (#2/#3/#4/#5) comprising a pair of left and right front wings (#2a/b) mounted on a front wing-root support coupled to a front bottom portion of said fuselage (Fig. 1) and a pair of left and right rear wings (#3a/b) mounted on a rear wing-root support coupled to a top rear portion of said fuselage (#6a/b), wherein said right front wing is connected to said right rear wing at a right junction (#5) and said left front wing is connected to said left rear wing at a left junction (#4), such that the right and left junctions define a horizontal angle between the wings with respect to said horizontal plane (Fig. 2), and a vertical angle between the wings with respect to said vertical plane (rear wings can have downward inclination ([0020]);
at least two front engines (#8a/b), each engine being mounted on one of the front wings (Fig. 1); and  
a rear engine (#9a/b) and being mounted on a rear end of the fuselage (Fig. 1, around #1a); and 
Frediani does not teach pivoting propellers. David teaches engines provided with a propeller (#10) wherein each of the front engines includes a rotary shaft (#5) configured to rotate the propellers between a parallel orientation in which the propellers are disposed in parallel with respect to the horizontal plane of the fuselage (Fig. 2) and a perpendicular orientation in which the propellers are disposed in perpendicular with respect to the horizontal plane of the fuselage (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the engines of Frediani with the tilting propellers of David. Doing so would allow the aircraft augment the vertical lift and take off in a shorter distance, reducing runway requirements (David, page 1, lines 3-10). Frediani does not appear to teach a pivoting rear propeller. Regev teaches a pivoting rear propeller (#100) and a rotary shaft (#660) configured to rotate the propeller between orientations (Figs. 2a/b). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Frediani to include a pivoting rear propeller, doing so would provide vertical takeoff and landing capabilities for the aircraft. 

Regarding claim 2, Frediani teaches the aircraft according to claim 1. Frediani appears to be silent to the location of the center of gravity, but it appears to be in the claimed location in the triangle formed by the two front propellers and the rear propeller.  It is known for the center of gravity to be located between the lifting devices, as taught by Regev ([0142]). It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the aircraft of Frediani with a center of gravity inside the escribed triangle as taught by Regev for the purpose of balancing the aircraft.

Regarding claim 3, Frediani, as modified, teaches aircraft according to claim 1. Regev further teaches wherein the propeller at the rear end of the fuselage is positioned below the main axis of the fuselage when this propeller's shaft is in an orientation perpendicular to the main axis of the fuselage (Fig. 6b; [0047] teaches the aft propeller mounted along the longitudinal axis, figures show it clearly tilting downward, therefore lower than the longitudinal axis of the fuselage).

Regarding claim 4, Frediani, as modified, teaches the aircraft according to claim 3. Regev further teaches wherein a concavity of the fuselage at the rear end of the fuselage (airframe #2 into #12, concavity shown in Fig. 2a) constitutes a housing forming a protective cowling for the rear propeller (#600), the blades of the rear propeller traversing this concavity when the rotary shaft of the propellers is parallel to the main axis of the fuselage (Fig. 2a traverses plane of concavity).

Regarding claim 5, Frediani, teaches aircraft according to claim 3, wherein the centers of the front propellers are, when the rotary shaft of the front propellers is parallel to the main axis of the fuselage, positioned lower, relative to the fuselage of the aircraft, than the center of the rear propeller (engines #8a/b below wing and #9a/b on the side of the fuselage. Relative positions can be seen based on Figure 4). 
When modified with David and Regev, when the rotary shafts of the propellers are perpendicular to the main axis of the fuselage (Regev: Fig. 6b; David: Fig. 2), the centers of the front propellers are positioned higher than the center of the rear propeller (forward propellers of David tilt up while aft of Regev tilts down). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Frediani to include the relative propeller locations of Regev and David while rotary shafts are perpendicular to the main axis of the fuselage in order to maintain balance for the aircraft in vertical lift configuration. 

Regarding claim 6, Frediani, as modified, teaches aircraft according to claim 3. David further teaches and when the rotary shaft of the propellers is parallel to the main axis of the fuselage (Fig. 1), the centers of the front propellers are positioned below the main axis of the fuselage (Fig. 2, longitudinal axis can be drawn slightly above axis of propeller) wherein, when the rotary shaft (#15) of the propellers is perpendicular to the main axis of the fuselage (Fig. 2), the centers of the front propellers are positioned above the main axis of the fuselage (centers positioned higher vertically than the parallel orientation).

Regarding claim 8, Frediani teaches aircraft according to claim 1, wherein the engines of the wings are mounted on the neutral torsional axis of the front wings. Although Frediani does not specifically disclose the engines mounted on the neutral torsional axis, one of ordinary skill in the art would know that this is advantageous to prevent increasing aero elastic torsion loads on the wing and would avoid aggravating the warping of the wings due to added load of the engines, making them more stable.

Regarding claim 11, Frediani, as modified, teaches aircraft according to claim 1. David further teaches wherein the propellers of the engines borne by the wings are positioned above the wings when the shafts of these propellers are in an orientation perpendicular to the main axis of the fuselage (Figures 2/4).

Regarding claim 12, Frediani, as modified, teaches aircraft according to claim 1. David further teaches wherein the propellers (#10) of the engines borne by the wings are positioned upstream from the front wings (see Fig. 2), in the direction of flight of the aircraft.

Regarding claim 13, Frediani teaches aircraft according to claim 1, wherein the wing-root supports are positioned respectively below and above the fuselage (Figure 3).

Regarding claim 14, Frediani teaches aircraft according to claim 1, wherein a vertical surface (#4/#5) for closing wing ends is positioned at each junction of the front and rear wing ends (Fig. 1).

Regarding claim 16, Frediani teaches aircraft according to claim 1, wherein the fuselage has no vertical tail. Similar to application, there is no vertical tail extends above rear wing (see Fig. 1). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frediani (US 20060144991) in view of David (US 2193448) and Regev (US 20170240274) as applied to claim 1 above, and further in view of Belik (US 9365088).

Regarding claim 7, Frediani teaches 	aircraft according to claim 1. Frediani does not appear to teach a landing skid. Belik teaches wherein the front wing-root support (fuselage, as taught by Frediani, fuselage here is #100) forms a landing skid (#180/#190). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Frediani with the landing skid of Belik, as a landing skid is an alternative to other types of landing and would be interchangeable depending on desired landing method of the air vehicle and has fewer moving parts, reducing required maintenance. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Frediani (US 20060144991) in view of David (US 2193448) and Regev (US 20170240274) as applied to claim 14 above, and further in view of Cheng et. al. (Morphing Concept for Multirotor UAVs Enabling Stability Augmentation and Multiple-Parcel Delivery).

Regarding claims 9 and 10, Frediani teaches aircraft according to claim 1, wherein the engines are at the apexes of an isosceles triangle (two front engines symmetrically positioned, rear engines are central). Frediani is silent to the geometry relative to the angles between the engines. However, one of ordinary skill in the art, as demonstrated by Cheng et. al., would understand that positioning the propellers with respect to the alignment of the center of gravity and the neutral point of the propellers affects the stability of the aircraft. Therefore, one of ordinary skill in the art before the effective filing date would modify the engine locations in Frediani such that the smallest angle is greater than 45 or 50 degrees. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frediani (US 20060144991) in view of David (US 2193448) and Regev (US 20170240274) as applied to claim 14 above, and further in view of Kirsch (US 4685641).

Regarding claim 15, Frediani teaches aircraft according to claim 14. Frediani does not teach landing skids. Kirsch teaches wherein landing skids (#33) are formed from vertical extensions (#37) to the base of the vertical surfaces (#7) for closing wing ends. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Frediani with the landing skids of Kirsch. Doing so would reduce maintenance by having fewer moving parts through the exclusion of typical wheel mechanisms of landing gear.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It should be noted, that in response to arguments to claim 1, regarding the definition of a rhombohedral wing, the previous art using a connecting component correlates to the structure of the present application as the wings do not directly touch each other in the application either. 
	Additionally, the tail connection argued is structurally equivalent to the wing root support in the present application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.D./
Examiner, Art Unit 3647                                                                                                                                                                                         
/Richard R. Green/Primary Examiner, Art Unit 3647